Citation Nr: 1002825	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
to include as secondary to a service connected right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in Lincoln, Nebraska, which denied service connection for 
bilateral pes planus.  

The Board remanded this claim in July 2009 for further 
development.  It now returns for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The evidence does not establish that the Veteran's bilateral 
pes planus was proximately caused or aggravated by the 
Veteran's service connected right ankle disability or is 
otherwise related to active military service. 


CONCLUSION OF LAW

Bilateral pes planus was not caused or aggravated by the 
Veteran's service connected right ankle disability and is not 
otherwise related to his military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in April 2007 informed the 
Veteran of what evidence was required to substantiate a claim 
for service connection on a direct basis, and of the 
Veteran's and VA's respective responsibilities for obtaining 
different types of evidence.  However, the Veteran has not 
been informed of what the evidence must show to support a 
claim for service connection on a secondary basis.  

The Court has held that lack of notice with respect to the 
first Quartuccio element, namely what evidence is needed to 
substantiate the claim, has the "natural effect" of 
producing prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), revs' on other grounds; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  At the same time, 
the Supreme Court of the United States has "warned against 
courts' determining whether an error is harmless through the 
use of mandatory presumptions and rigid rules rather than 
case-specific application of judgment, based upon examination 
of the record."  Shinseki v. Sanders, 129T S. Ct. 1696, 
1704-05 (2009).  Thus, the Board must consider the specific 
facts of the Veteran's case to determine whether he has 
actually been prejudiced by any notice error.  See id. at 
1704-06.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Mayfield, 19 Vet. App. at 121.  Ultimately, the 
determination is whether the error affected the "essential 
fairness" of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Here, the Board notes that the Veteran had recently submitted 
a claim for secondary service connection for a left knee 
disability and was informed in a January 2008 letter of the 
elements for establishing a claim based on secondary service 
connection.  Moreover, in September 2009 the Veteran was 
afforded a VA examination in which the examiner considered 
whether the Veteran's bilateral pes planus was caused or 
aggravated by his service connected right ankle disability.  
Thus, the Board finds that the Veteran could be expected to 
understand what was needed to substantiate his claim on a 
secondary basis.  See Mayfield, supra.  Consequently, the 
Board finds that the Veteran has not been prejudiced and the 
duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and private medical records are in the 
file.   The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in September 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as it is predicated on a full reading 
of the Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran, and provides a complete rationale for the opinion 
stated which is supported by the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield 19 Vet. App. at 122.  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for bilateral pes planus.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first Hickson element, evidence of a 
current disability, a June 2007 private treatment record 
reflects a diagnosis of a second degree pes planus deformity 
of both feet which is worse in the right foot.  The Board is 
satisfied with the evidence of a current disability.  

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury 
pertaining to the disability at issue.  In this regard, a 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board has reviewed the Veteran's service treatment 
records.  In the October 1952 enlistment examination, 
secondary degree bilateral pes planus is noted.  
A December 1952 examination also reflects a diagnosis of 
bilateral flatfoot which was found to be asymptomatic.  Thus, 
because bilateral pes planus was noted at entrance into 
service, the presumption of soundness does not apply.  38 
U.S.C.A. § 1111.  

There is also no evidence that the Veteran's bilateral pes 
planus was aggravated during service.  Apart from the 
entrance examinations, the Veteran's service treatment 
records do not reflect diagnoses, treatment, or complaints of 
bilateral pes planus.  The Veteran's 1956 separation 
examination is negative for flat feet and indicates that the 
Veteran's feet were normal at separation.  Thus, there is no 
evidence that the Veteran's pre-existing bilateral pes planus 
was aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

There is also no evidence of any post-service diagnoses, 
treatment, or complaints of bilateral pes planus apart from 
the June 2007 private treatment record.  That the Veteran was 
diagnosed with bilateral pes planus over 50 years since his 
October 1956 separation from service does not show that this 
pre-existing disability was aggravated by service beyond the 
natural progress of the condition.  See id.  

At the September 2009 VA examination, the Veteran stated that 
over the years he has had some problems with his feet.  
However, whether or not the Veteran has had problems with his 
feet since separation from service, there is no objective 
evidence showing show that his feet became worse during 
service or shortly thereafter.  The fact that the Veteran has 
continued to have problems with his feet since the service 
does not show that bilateral pes planus was aggravated by 
service.  The Board finds that the absence of medical 
evidence reflecting treatment for the Veteran's bilateral pes 
planus for over 50 years since separation weighs against a 
finding that this disability was aggravated by service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a 
condition was incurred in service); see also Nieves-
Rodriguez, 22 Vet. App. 295, 305 (2008).  

In the September 2009 VA medical examination report, the VA 
examiner stated that after a thorough review of the Veteran's 
history and claims file, as well as an examination of the 
Veteran, the examiner could find no medical evidence 
indicating that bilateral pes planus was due to or aggravated 
by military service.  The examiner explained that this 
disability was clearly documented at entrance into active 
duty and the service treatment records are absent for 
complaints or evidence of any symptoms related to bilateral 
pes planus due to any injury, illness, or other event that 
occurred while on active duty.  Moreover, there was no 
evidence of any symptoms or worsening of bilateral pes planus 
within one year of active military duty.  Thus, the examiner 
concluded that it is less likely than not that the Veteran's 
bilateral pes planus was due to or the result of his military 
service.  

The Board acknowledges the Veteran's contention, made in his 
November 2008 VA Form 9, that during his period of service he 
was exposed to high-impact exercising such as jogging and 
strenuous weight-bearing activities which affected his feet.  
While the Veteran is competent to report his symptoms and 
history, as a lay person he does not have the medical 
training or expertise to determine whether bilateral pes 
planus was in fact aggravated by these activities.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  As discussed above, the evidence does 
not show that such aggravation occurred.  Thus, the Board 
cannot find that bilateral pes planus was aggravated by 
active service based on the Veteran's statements. 

Accordingly, the preponderance of the evidence is against a 
finding that the Veteran's bilateral pes planus was incurred 
in or aggravated by service.

The Board now turns to the issue of service connection on a 
secondary basis.  Service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of or aggravated by a service connected disease 
or injury.  38 C.F.R. § 3.310(a)(b) (2009).  The Court has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  

The Board notes that the Veteran is service connected for a 
right ankle disability.  In the June 2007 private treatment 
record, the Veteran's treating physician stated that to a 
reasonable degree of medical certainty the Veteran's 
bilateral pes planus is secondary to his service connected 
injury.  However, the doctor gave no rationale for this 
opinion.  In Nieves-Rodriguez, 22 Vet. App. at 304, the Court 
held that the probative value of a medical opinion comes from 
its reasoning.  Thus, neither a VA medical examination report 
nor a private medical opinion is entitled to any weight if it 
contains only data and conclusions. Id.  As the June 2007 
private opinion contains only the physician's bare conclusion 
without any supporting rationale, the Board gives no weight 
to this opinion as evidence that the Veteran's bilateral pes 
planus was aggravated by his service connected right ankle 
disability.  

In the September 2009 VA examination report, the examiner 
found that it was less likely than not that the Veteran's 
bilateral pes planus was due to or aggravated by his service-
connected right ankle disability.  The examiner explained 
that a review of the Veteran's history and claims file failed 
to demonstrate any evidence that his service-connected right 
ankle disability aggravated his bilateral pes planus beyond 
its natural progression.  The Board gives more weight to this 
opinion than the June 2007 private opinion as it is supported 
by a rationale that is consistent with the evidence of 
record.  See id.  

There is no other evidence suggesting a link between the 
Veteran's service-connected right ankle disability and his 
bilateral pes planus.  While the June 2007 private opinion 
reflects that the Veteran's bilateral pes planus is worse in 
his right foot than his left, there is no indication that 
this is correlated with his right ankle disability.  Thus, 
the preponderance of the evidence is against a finding that 
the Veteran's bilateral pes planus was aggravated by his 
service connected right ankle disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral pes planus must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

ORDER

Entitlement to service connection for bilateral pes planus is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


